 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-01290-PHX-SPL
      Richard Winters, Jr.,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Loan Depot LLC,                          )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15           Before the Court is Defendant LoanDepot.com LLC (“LoanDepot”)’s Motion to
16   Stay Discovery. (Doc. 31) Defendant moves to stay discovery until the Court rules on its
17   pending Motion to Strike Class Allegations (Doc. 29); Motion to Dismiss Under Fed. R.
18   Civ. P. 12(b)(1) and 12(b)(6), or in the Alternative, to Stay Pending the Ninth Circuit’s
19   Review of Perez (Doc. 28); and Fed. R. Civ. P. 12(b)(2) Motion to Dismiss Non-Arizona
20   Class Members’ Claims for Lack of Personal Jurisdiction. (Doc. 30) The Motion to Stay
21   Discovery is ripe for review. (Docs. 32, 35) For the following reasons, the Motion (Doc.
22   31) will be granted.
23      I.      BACKGROUND
24           This case was brought under the Telephone Consumer Protection Act (“TCPA”) on
25   June 30, 2020. (Doc. 1 at 1) Plaintiff Richard Winters, Jr. has alleged Defendant LoanDepot
26   contacted or attempted to contact him on his cellular phone by prerecorded messaging and
27   without “prior express consent.” (Doc. 27 at ¶¶7–12) The case was previously stayed
28   pending resolution of the Supreme Court case Facebook, Inc. v. Duguid. (Doc. 23 at 3)
 1   Following the decision, the Court lifted the stay (Doc. 26), Plaintiff filed a Second
 2   Amended Complaint (Doc 27), and Defendant filed the four currently pending motions.
 3   (Docs. 28, 29, 30, 31) Defendant filed two motions to dismiss (Docs. 28, 30), one motion
 4   to strike class allegations (Doc. 29), and the instant motion to stay discovery. (Doc. 31)
 5   One motion to dismiss is based on subject matter jurisdiction and failure to state a claim
 6   (Doc. 28) and the other is based on personal jurisdiction. (Doc. 30)
 7            There has not yet been a Fed. R. Civ. P. (“Rule”) 16 conference or scheduling order.
 8   Discovery has not yet begun. (Doc. 31 at 2) Defendant now seeks to stay discovery pending
 9   the Court’s ruling on its three other motions. (Docs. 28, 29, 30) Plaintiff opposes the motion
10   to stay. (Doc. 32 at 1)
11      II.      LEGAL STANDARD
12            It is well established that a court has inherent power to control its docket and may
13   stay discovery or the decision of a pending motion. See Landis v. North Am. Co., 299 U.S.
14   248, 254 (1936), Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988), Prostrollo v.
15   City of Scottsdale, No. CV-12-1815-PHX-SMM, 2013 WL 11394250, at *1 (D. Ariz. Oct.
16   9, 2013).
17            Courts may stay discovery for many reasons, including furthering efficiency for
18   itself and the litigants. Little, 863 F.2d at 685. Discovery may also be stayed pending
19   rulings on dispositive or potentially dispositive motions. See Lazar v. Charles Schwab &
20   Co. Inc., No. CV-14-01511-PHX-DLR, 2014 WL 12551210, at *2 (D. Ariz. Sept. 19,
21   2014).
22      III.     DISCUSSION
23            Defendant argues resolution of pending motions will either dispose of or
24   “substantially narrow” the claims in this case. (Doc. 31 at 2) Defendant further argues
25   Plaintiff will not suffer harm or prejudice because of the stay, and rather, Defendant would
26   be burdened by moving forth with discovery when the pending motions may render it moot.
27   (Doc. 31 at 2) Plaintiff responds that the motion to stay is prohibited by the undersigned
28   Judge’s standing order, that Plaintiff will be prejudiced by a stay, and that the pending


                                                   2
 1   motions are not likely to succeed and thus discovery should move forward now. (Doc. 32
 2   at 5–10)
 3          As a preliminary matter, the standing order referenced by Plaintiff prohibits the
 4   filing of motions pertaining to discovery disputes without leave of court.1 The instant
 5   motion is not a discovery dispute motion; it is a motion to stay that happens to affect
 6   discovery. Although the Court appreciates Plaintiff’s creative argument, it is unavailing.
 7   Second, the Court finds Plaintiff’s arguments concerning prejudice due to potential
 8   destruction of evidence equally unavailing. Discovery has not yet begun, and the Court has
 9   not yet issued a scheduling order; both facts weighing in favor of granting the stay. See
10   Verco Decking, Inc. v. Consol. Sys., Inc., No. CV-11-2516-PHX-GMS, 2012 WL
11   12827398, at *5 (D. Ariz. Oct. 29, 2012) (finding the fact that the case was at an early stage
12   went in favor of granting a stay); Medicis Pharm. Corp. v. Upsher-Smith Lab’ys, Inc., 486
13   F. Supp. 2d 990, 994 (D. Ariz. 2007) (internal citations omitted) (granting a stay when
14   parties had not yet conducted “significant discovery”).
15          Finally, the pending motions to dismiss are brought pursuant to Rules 12(b)(1),
16   12(b)(2), and 12(b)(6). See supra I. “Staying discovery pending resolution of a motion to
17   dismiss is permissible when the motion raises only legal issues.” Lazar, 2014 WL
18   12551210 at *1 (citing Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987); Rae v. Union
19   Bank, 725 F.2d 478, 481 (9th Cir. 1984)). This Court further stated that that if a pending
20   motion is “potentially dispositive of the entire case, and if the motion is not dependent on
21   additional discovery, a stay is justified.” Lazar, 2014 WL 12551210 at *1 (emphasis
22   added). Such a stay “furthers the goal of efficiency for the courts and litigants.” Id. (citing
23   Mlejnecky v. Olypus Imaging America, Inc., No. 2:10-CV-02630-JAM-KJN, 2011 WL
24   489743 at *6 (E.D. Cal. Feb. 7, 2011) (quoting Little, 863 F.2d at 685)).
25          The Court in Rae v. Union Bank explained that when a 12(b) motion does not raise
26
            1
              Hon. Steven P. Logan, Standard Rule 16 Case Management Order, UNITED
27   STATES DISTRICT COURT FOR THE                      DISTRICT OF ARIZONA 1,        4,
     https://www.azd.uscourts.gov/sites/default/files/judge-orders/SPL%20Case%20Mgmt%
28   20Order%20%28after%20May%201%202017%29.pdf.

                                                   3
 1   factual issues, discovery is not necessary. 725 F.2d at 481. Here, the first motion to dismiss
 2   is based on issues of subject matter jurisdiction that turn on the Ninth Circuit’s
 3   interpretation of a recent Supreme Court holding. (Doc. 28 at 6) These are entirely legal
 4   questions and the Court would not be aided by facts subject to discovery in resolving them.
 5   Furthermore, the motion to dismiss (Doc. 28) is one that, if granted, would dispose of the
 6   case in its entirety, rendering the other two pending motions moot.
 7          Because the case is still in its infancy and the Court need not resolve any factual
 8   issues when deciding the pending motion to dismiss, a stay is appropriate and accomplishes
 9   the goal of furthering efficiency.
10          Therefore,
11          IT IS ORDERED that Defendant’s Motion to Stay Discovery (Doc. 31) is granted.
12          Dated this 23rd day of June, 2021.
13
14                                                     Honorable Steven P. Logan
                                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
